Martín, J.
delivered the opinion of the court. The defendants are sued as the heirs of Rosalie Folkiel, heir of Louis Folkiel, on an acknowledgment of the latter that he was accountable to the plaintiff for the sum of one thousand dollars. They pleaded the general issue, and that since the date of the acknowledgment, a settlement of accounts took place between the plaintiff and L. Folkiel, by which a balance of one thousand eight hundred dollars was found due by the plaintiff to the latter. The defendants claimed the said sum by reconvention.
The plaintiff had judgment for one thousand dollars, with legal interest since the inception of the suit. The defendants appealed.
Their counsel has assigned as error on the face of the record,
1- That the plaintiff made a cession of his goods, and therefore cannot sue.
2. There is no evidence of the defendant’s acceptance of Rosalie FolkiePs succession, nor of her of Louis Folkiel’s.
3. Louis Folkiel bound himself to account to the plaintiff not in his, the plain*84tiff’s, capacity, but as paymaster of the United States.
A judgment aga'mst defen; dants not jointly and severally, is ¿-«al judg-
4. The judgment ought to have been against the defendants severally, and not jointly.
I.The first assignment is not grounded on any thing alleged, or proven on the record.
II. The defendants are sued as immediate heirs of L. Folkiel. Their plea does not deny their capacity of being sued as such,and they themselves, by reconvention, claim from the plaintiff a sum which can no otherwise be due to them, but as heirs ofL. Folkiel.
III. It is true the plaintiffhas the addition of paymaster of the United States given to him in L. Folkiel’s acknowledgment, on which the suit is brought; but this appears to us a mere description of his person, and Folkiel does not appear to have sustained any official character which might induce a proof of presumption that the acknowledgment was an official one.
IV. The judgment is not against, the defendants jointly and severally, it is therefore v a several judgment.
*85It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.